82 U.S. 67 (1872)
15 Wall. 67
TARVER
v.
KEACH.
Supreme Court of United States.

*68 The CHIEF JUSTICE delivered the opinion of the court.
In Delmas v. The Insurance Company,[*] decided at last term, we held that when "a decision holding a contract void is made by the highest court of a State upon the general principles by which courts determine that a transaction is good or bad on principles of public policy, the decision is one we are not authorized to review." We are entirely satisfied with that judgment and with the grounds assigned for it, and do not think it necessary to restate them. It follows that the writ of error to the Supreme Court of Texas must be
DISMISSED.
NOTES
[*]  14 Wallace, 661.